      Case 1:17-cv-06685-ALC-BCM Document 318 Filed 08/31/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK                                                     August 31, 2021

 MICHAEL L. FERGUSON ET AL,
                                  Plaintiffs,

                      -against-                               17-CV-6685 (ALC)


 RUANE CUNIFF & GOLDFARB INC.,                                ORDER

                                  Defendants.


ANDREW L. CARTER, JR., United States District Judge:

   The Court denies DST’s request for a temporary restraining order. The Arbitration Claimants

are ordered to show cause why a preliminary injunction should not be issued pursuant to Rule 65

of the Federal Rules of Civil Procedure enjoining the Arbitration Claimants from instituting new

actions or litigating in arbitration or other proceedings against the DST Defendants regarding

matters arising out of or relating to the facts or transactions alleged in the amended complaint.

   The Arbitration Claimants shall submit a response to the application, in writing, by September

21, 2021. Any response by the DST Defendants shall be submitted by October 12, 2021. The

Parties shall be sure to address what, if any, application judicial estoppel should have on this

application.



SO ORDERED.

Dated: August 31, 2021                                ___________________________________
       New York, New York                                   ANDREW L. CARTER, JR.
                                                            United States District Judge
